Citation Nr: 0301678	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a chronic genitourinary 
disorder, to include urinary incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran had active service from June 1942 to October 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts (MA), denying the veteran's claim of 
entitlement to service connection for urinary incontinence 
(claimed as urinary disorder secondary to kidney stones) 
(hereinafter, "urinary incontinence").  



FINDING OF FACT

There is no evidence of a history, diagnosis, or treatment of 
a chronic genitourinary disorder, to include urinary 
incontinence, while the veteran was on active service or 
within 1 year of the veteran's separation from service, and 
the evidence of record does not suggest a relationship 
between a current diagnosis of urinary incontinence and the 
veteran's service.



CONCLUSION OF LAW

A chronic genitourinary disorder, to include urinary 
incontinence, was not incurred in or aggravated by service; 
and a chronic disease manifested by caliculi of the kidney, 
bladder, or gall bladder may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim of entitlement to service 
connection claim for urinary incontinence.  The veteran was 
issued a statement of the case in April 2001.  Further, the 
RO requested the veteran's assistance in obtaining medical 
records pertinent to evaluating his claim via letters issued 
in April 2000 and November 2002.  These documents provided 
the veteran notice of the law and governing regulations 
(including the implementing regulations noted above) as well 
as the reasons for the determinations made regarding his 
claim of entitlement to service connection for urinary 
incontinence.

The record on this claim also shows that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  VA has obtained the veteran's 
service and VA medical records and private medical records 
from Lahey Clinic Medical Center, Burlington, MA 
(hereinafter, "Lahey Clinic").  Further, a relevant, 
contemporaneous VA examination (by contract) of the veteran 
was accomplished in August 2000.  The veteran thus has been 
advised of the evidence necessary to substantiate his claim 
and evidence relevant to the claim has been properly 
developed.  As such, there is no further action necessary to 
comply with the provisions of the VCAA or its implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim.

A review of the veteran's service medical records reveals 
that the veteran's enlistment physical examination in June 
1942 found him physically qualified for enlistment and was 
negative for any genitourinary system problems other than 
slight phimosis which was not considered disabling.  
Subsequent physical examination of the veteran at the U.S. 
Naval Reserve Midshipmen's School in October 1943 found that 
his Kahn's test was negative and that he was physically 
qualified for active duty appointment and commission as an 
ensign in the U.S. Naval Reserve.  

The veteran's service medical records show several treatments 
for urinary calculi (or kidney stones) while in service.  On 
physical examination at the Navy Yard Dispensary, Pearl 
Harbor, Hawaii (HI), on August 19, 1944, the veteran's chief 
complaint was extreme pain in his left side, and he reported 
previous pains in this region which had passed over.  
Physical examination also revealed slight tenderness in the 
veteran's left costovertebral angle and in his left lower 
quadrant.  The diagnosis was duodenal ulcer (ureteral 
calculus, left).  

After being admitted to the U.S. Naval Hospital, Aiea 
Heights, HI (hereinafter, "Aiea Heights Naval Hospital"), 
on August 19, 1944, the veteran complained of severe, dull, 
heavy pain in his left flank which radiated to his symphysis 
pubis and lasted about 6 hours during which he had two 
hypodermic injections for pain.  The veteran reported that he 
had had a similar attack three weeks earlier which had lasted 
only a few hours.  Physical examination showed a rugged 
appearing young adult who appeared slightly pale with normal 
abdomen and genitalia.  There was no blood in the veteran's 
urine.  An intravenous pyelogram revealed a large left 
ureteral stone which was manipulated by cystoscopy and then 
passed.  The diagnosis was changed to calculus, utereral, 
left and the veteran was returned to duty in September 1944.

On October 24, 1944, the veteran was suddenly seized by 
severe pain in the left flank which became localized in his 
left lower quarter with pain also referred to the left 
testicle.  He was seen at the 69th Field Hospital and 
returned to duty after the administration of morphine.  The 
veteran's pain kept up and he reported to the 7th Division 
Dispensary where he was given 1/2 gram of morphine and then 
transferred to U.S.S. Mount Olympus at which time his chief 
complaint was pain in his left flank and right groin. The 
veteran reported his earlier attack of pain at Pearl Harbor 
and that the kidney stone had been passed after manipulation 
of cystoscopy.  A handwritten note on the chart of the 
veteran's admission to U.S.S. Mount Olympus indicated "2 
other attacks," but no further information was provided.  
Physical examination revealed a well developed young adult 
who appeared pale, cold, and clammy.  There was slight 
tenderness over the veteran's left kidney and flank.  
Urinalysis showed a number of red blood cells.  A 1/2 gram of 
morphine was administered, after which the veteran was much 
relieved.  X-rays were taken and showed a fairly large stone 
about 1/4 - 1/2 inch in the veteran's bladder.  Repeat x-rays 
were taken two days later on October 26, 1944, and revealed a 
radio-opaque object in the veteran's bladder that was 
asymptomatic.  The veteran was discharged to duty on October 
26, 1944, with a note that he was to be referred to a 
hospital for further treatment at the first opportunity.  
There was an addendum to this medical report dated October 
31, 1944, indicating that the veteran was being transferred 
for temporary duty and that, since the veteran had had four 
attacks of ureteral calculi, he should appear before a Board 
of Medical Survey (hereinafter, "Medical Survey Board") to 
determine his fitness to remain in service or to perform all 
of his duties in service.

Following the veteran's transfer for temporary duty, he was 
seen at Administrative Command, Amphibious Forces, U.S. 
Pacific Fleet, on November 6, 1944, at which time he reported 
that he had had three attacks of severe pain caused by 
ureteral calculus.  The veteran's reported medical history at 
the time of this examination included the previous large left 
ureteral stone which he had passed in August 1944 in Pearl 
Harbor (as noted above).  The veteran reported that he had 
had a subsequent attack while on board U.S.S. Rixey in early 
October 1944, at which time another ureteral stone had been 
passed after cystoscopy, but records of this treatment had 
been lost in an enemy bombing attack.  The veteran's last 
incidence had occurred while ashore in a forward area on 
October 10, 1944, at which time he had been evacuated to 
U.S.S. Mount Olympus for treatment (as noted above).  The 
veteran's medical history noted the previous x-ray which had 
revealed a fairly large stone that had apparently passed into 
his urinary bladder and resulted in the veteran being ordered 
to a rear area for hospitalization.  The diagnosis was 
calculus, urinary.

Following readmission to the Aiea Heights Naval Hospital, on 
November 6, 1944, the veteran's chief complaint was pain in 
the left side of his abdomen.  The veteran's reported medical 
history noted that he had had three attacks of renal colic 
beginning with the August 1944 kidney stone which was passed 
through the left ureter after cytoscopy and also included the 
kidney stone passed in October 1944.  The veteran stated 
that, soon after he entered the Philippines, he had had a 
severe attack of colic on October 20, 1944, that had 
completely disabled him.  The veteran reported that he had 
frequent urination, soreness in his back, and frequent mild 
cramping pain in the left lumbar spine.  Physical examination 
revealed some tenderness in the veteran's left lumbar region, 
no masses palpable in the abdomen, and increased muscle 
tension over the left side of the abdomen.  On November 12, 
1944, the veteran experienced a severe attack of pain in the 
left lumbar region, followed by chill and fever.  On November 
15, 1944, it was noted that the veteran had fever for two 
days following an attack of pain.  A retrograde pyelogram 
taken on November 17, 1944 showed ureterocele with stone in 
the lower left ureter and a large stone in the right kidney.  
On December 1, 1944, the examiner noted that, since the 
veteran had had several stones and at present had one in the 
left ureter and one in the right kidney that would require 
extensive surgery to remove, it was recommended that he be 
transferred to a hospital on the mainland United States for 
treatment.  

Following this report, there is a notation labeled "INSERT" 
which states that, on December 6, 1944, the Medical Survey 
Board found the veteran unfit for duty indefinitely and 
recommended that he be transferred to a U.S. Naval Hospital 
on the mainland for further treatment and disposition.  The 
veteran was transferred on December 17, 1944, at which time 
the veteran was received aboard U.S.S. Orizaba with a 
diagnosis of calculus, urinary bladder.  No unusual symptoms 
developed and no special therapy was given while the veteran 
was aboard this ship, and he was transferred to the naval 
hospital nearest to his port of debarkation for further 
treatment and disposition on December 23, 1944.

The veteran was seen at the U.S. Naval Hospital, Fort Eustis, 
Lee Hall, Virginia, (hereinafter "Fort Eustis Naval 
Hospital") from January to March 1945.  On admission on 
January 1, 1945, the veteran's chief complaint was pain in 
his left kidney area, fever, and abdominal pain of frequency.  
The veteran denied all urinary system complaints or diseases 
prior to July 1944.  The veteran's medical history noted that 
the first attack of pain over the left kidney had occurred 
while he had been in transit from Guadalcanal to Guam in July 
1944, followed by the severe attack in August 1944 and then 
the attack in October 1944 while the veteran was in transit 
to Leyte (both previously noted).  The report of medical 
history noted that the veteran's attacks were all similar, 
but varying in degree, and that the veteran had received 
cystoscopy three times which resulted in total relief after 
the attacks.  The medical history report also noted that the 
veteran had no current complaint except for some frequency.  
Physical examination revealed a soft and relaxed abdomen with 
no masses felt, no tenderness, a non-palpable lower spleen 
and kidneys, and that his genitalia were negative, although 
there was some tenderness to a jarring blow over the left 
renal area.  Urinalysis was accomplished on January 6, 1945, 
and showed dense transparency, negative albumin and sugar, 
trace amounts of occult blood, and few mucus and calcium 
oxalates.  

A series of special examinations of the veteran were 
accomplished while he was hospitalized at Fort Eustis Naval 
Hospital in January 1945.  In the preliminary urologic 
consultation obtained on January 5, 1945, it was noted that 
the veteran had occasional pain in his left kidney and 
recently had had dysuria (or difficulty or pain on 
urination), frequency of urination, and hematuria (or blood 
in the urine).  The examiner recommended that the veteran be 
cystoscoped to determine if he was getting adequate drainage 
from his left kidney and if it was sufficient to await 
transfer to another hospital.  A January 6, 1945, cystoscopy 
report noted that the cystoscope had passed easily and that 
the veteran's bladder mucus was inflamed.  No bladder stones, 
diverticula, or growths were seen and no ureterocele was 
present.  A catheter passed a stone lodged at the intramural 
portion of the veteran's left ureter and a specimen from the 
veteran's left kidney was cloudy, prompting a kidney culture 
test.  A flat x-ray of the veteran's left kidney culture 
showed a large calculus in the right renal area and an oval 
calculus present in the left ureter.  X-rays of retrograde 
pyelogram revealed that the left kidney appeared to be within 
normal limits and, although the left pelvis and calices 
appeared slightly enlarged, they were not definitely abnormal 
and the ureter was open throughout.  A small ovoid shadow was 
noted lying close above the entrance of the left ureter into 
the bladder and its appearance and location suggested 
calculus, although definite association with the contrast 
medium of the ureter was not established.  The examiner 
recommended that the veteran pass the calculus with the aid 
of ureteral instruments while awaiting orders for transfer, 
and thereby clear up his left kidney infection.  

On January 9, 1945, the examiner at Fort Eustis Naval 
Hospital noted that the veteran was severely colic on his 
left side and his urine was cloudy.  A calculus was seen 
protruding at the ureteral orifice and, with manipulation, it 
disappeared up the ureter and was unable to be extracted 
until the veteran passed it on January 11th, at which time it 
was analyzed by the hospital laboratory and found to be 
composed of two calcium oxalates.  Progress notes indicate 
that, on January 18, 1945, the veteran had no urinary 
symptoms or pain over either kidney.  The veteran's 
urinalysis was negative on January 22nd.  On January 26th, the 
veteran's bladder was normal and catheters passed to each 
renal pelvis unobstructed.  X-rays were obtained on this date 
which showed a large oblong shadow in the region of the 
veteran's lower right kidney.  A bilateral retrograde 
pyelogram was done on this date and both pelvis ureters 
appeared normal.  Re-examination of the urinary tract on this 
date by retrograde pyelography with special reference to the 
right side showed the right kidney to be within normal 
limits.  The right pelvis calices and ureter were within 
normal limits of size and contour.  An ovoid shadow was noted 
overlying the upper portion of the lower pole of the right 
kidney, suggesting the presence of calculus, but no 
disturbance of pelvis or calices was observed.  The examiner 
reported that this shadow had been noted on the veteran's 
previous examination, but was not considered at that time to 
be indicative of calculus.  Stereoscopic films were made of 
the veteran's genitourinary tract on this date and showed a 
persistence of the shadow previously described as being in 
the right renal area.  The shadow was, however, less distinct 
at the time that these films were taken and gave no 
indication of being a renal stone. 

Gall bladder x-rays were taken on January 27, 1945, and no 
calculi were demonstrated, so it was concluded that the 
shadow previously reported in the right renal area appeared 
to lie outside the gall bladder shadow, as demonstrated by 
oral cholecystography.  Repeat gall bladder x-rays taken on 
February 3rd showed essentially the same findings.  Flat x-
rays of the gall bladder and renal area were taken on 
February 5th, at which time it was noted that this shadow in 
the veteran's right upper quadrant persisted and did not 
appear to change its position upon deep inspiration and 
expiration.  Intravenous pyelograms were made on February 7th 
showing that the veteran's pelvis was normal and the shadow 
on his right side was extra renal.  Surgical consultation was 
obtained on February 9th, at which time it was determined, in 
view of the findings that the opaque shadow (previously 
described) was neither in the gall bladder or the kidney, 
that the veteran be returned to full duty after a period of 
convalescent leave.  The veteran showed no urinary symptoms 
of pain over his right kidney.  The diagnosis was changed at 
this time to phimosis, which was treated successfully with 
circumcision.  The veteran's urinalysis was negative on 
February 13th, and the diagnosis was changed to no disease on 
February 14, 1945.  

The veteran was transferred to the U.S. Naval Hospital, 
Chelsea, MA (hereinafter "Chelsea Naval Hospital"), on 
March 19, 1945.  On physical examination at Chelsea Naval 
Hospital on March 20th, the veteran had no current chief 
complaints and reported a medical history that included 
several attacks between July 1944 and January 1945 of 
"collicky" pain, chills, and fever due to a left ureteral 
calculus, and also reported his previous hospitalizations.  
Physical examination revealed a well-developed male who was 
not acutely ill and had an essentially negative abdomen with 
no tenderness, a non-palpable liver and spleen, normal male 
genitalia and a negative Kahn's test.  Physical examination 
on March 26th revealed that the veteran's kidneys, ureters, 
and bladder ("KUB") and his urine were all negative.  
Intravenous pyelogram and the veteran's KUB showed no 
evidence of calculi or other renal abnormality on the left 
side.  The previously noted shadow on the left side was still 
present and had the appearance of a calculus.  On April 1st, 
the diagnosis was changed to calculus, ureter, left by reason 
of a recurrence of this condition.  On April 27th, the 
examiner reviewed the veteran's previous x-rays taken at Fort 
Eustis Naval Hospital and concluded that the shadow that had 
been seen (and previously reported) was apparently outside of 
the urinary tract and did not represent a calculus.  

The veteran appeared before the Medical Survey Board on May 
3, 1945, with a diagnosis of calculus, ureter, left.  He was 
rated as fit for limited duty of six months' probable 
duration, and was ordered to limited shore duty within the 
continental United States for a period of six months at which 
time he would be reevaluated.  The Medical Survey Board's 
report included a detailed summary of the veteran's case 
history, including the previous complaints and periods of 
hospitalization noted above.  Physical examination of the 
veteran by the Medical Survey Board was normal.  The 
veteran's Kahn's test and three urinalyses were all negative.  
The Medical Survey Board noted that an intravenous pyelogram 
on March 30, 1945, showed both of the veteran's kidneys to be 
within normal limits and there had been no demonstrable 
evidence of urinary tract disease or calculi.

The veteran was next examined at Chelsea Naval Hospital, on 
June 3, 1945, with a chief complaint of pain in his right 
flank of 3 days' duration.  It was noted that the veteran had 
been discharged from Chelsea Naval Hospital one week earlier, 
but he had returned with complaints of sharp, intermittent, 
non-radiating right flank pain with nausea and vomiting, and 
no hematuria or pyuria.  The veteran's reported medical 
history included his past treatments for, and removal of, 2 
kidney stones from his left genitourinary tract.  Physical 
examination revealed a well developed, well nourished male in 
no distress, somewhat obese, no palpable masses or CVA 
(costovertebral angle) tenderness on the right, normal 
genitalia, and negative urine and Kahn's test.  The diagnosis 
was gastroenteritis, acute, and the veteran was discharged to 
duty on June 14, 1945.  

On June 19, 1945, the veteran submitted a typed letter to the 
Chief of Naval Personnel requesting permission to take a 
physical examination in order to receive a promotion from 
Ensign to Lieutenant (Junior Grade).  He stated that he was 
submitting this request because, although otherwise qualified 
for promotion, he was not qualified for sea duty at that 
time.  In his letter, the veteran provided a summary of his 
wartime service, including a detailed explanation of his 
problems with kidney stones.  The veteran stated that during 
combat on the island of Guam, he was unable to obtain good 
drinking water or nourishing food, which may have resulted in 
his later kidney trouble.  The veteran noted that he 
qualified for the requested physical examination because he 
was able to perform all duties assigned to him at the Public 
Works Department, First Naval District Headquarters, Boston, 
MA, he was physically fit for other than sea duty, and he was 
not under hospital treatment.  

Although there is no record of a response to this request in 
the veteran's service medical records, there is a report of 
physical examination on December 29, 1945, that indicates 
"Promotion" as its purpose.  This report referred to a 
contemporaneous medical survey of the veteran conducted by 
the Medical Survey Board (as will be discussed below).  The 
examiners noted in this report that the veteran's 
genitourinary system was normal and that he was surveyed to 
full duty with a diagnosis of no disease as of December 27, 
1945, and, further, that the veteran was physically fit for 
temporary promotion to Lieutenant (Junior Grade).

The veteran was reevaluated by the Medical Survey Board on 
December 31, 1945, at which time it was noted that the 
veteran had had no recurrence of (renal or urinary) symptoms 
since January 1945 (when he last passed renal calculi).  The 
Medical Survey Board also noted that the veteran's diagnosis 
as of November 3, 1945, was calculus, ureter, left.  
According to the Medical Survey Board, the veteran stated 
that he had been symptom free since January 1945.  Physical 
examination by the Medical Survey Board was entirely 
negative.  Laboratory work was within normal limits and an 
intravenous pyelogram revealed no calculi, although it showed 
no change in the extra renal, extra gall bladder shadow of 
calcium density described in previous physical examinations 
of the veteran.  The Medical Survey Board concluded that the 
veteran's present condition was fit for full duty and 
recommended that he be ordered to full duty.  On January 2, 
1946, the diagnosis was changed from calculus, ureter, left 
to no disease, and the veteran was discharged to full duty in 
accordance with the approved medical survey and 
recommendation on January 7, 1946.

Physical examination of the veteran was accomplished at the 
time of his release from active duty in August 1946.  It was 
noted that the veteran denied all serious illness or injury 
while on active duty.  The veteran's medical history 
included, among other things, the past diagnoses of calculus, 
urethral, left on September 2, 1944, and phimosis on March 9, 
1945.  The veteran's genitourinary system was noted as 
normal.  The veteran's physical examination also was negative 
for any defects other than external hemorrhoids, and his 
Kahn's test was negative.  The veteran was found physically 
qualified for release from active duty. 

On September 16, 1948, the veteran signed a prepared 
statement regarding his physical status for the purpose of 
accepting a permanent appointment in the U.S. Naval Reserve.  
In  that statement, the veteran certified that he had been 
determined to have been physically qualified for release from 
active duty and that, subsequent to this determination, his 
physical condition had not changed.  

A PULHES classification prepared by the Bureau of Naval 
Personnel in March 1949 classified the veteran as a "3" 
under the "P" classification and noted ureteral calculi in 
the diagnosis section of this classification form.  No 
further explanation was provided.

A quadrennial physical examination of the veteran 
accomplished in November 1950 at the U.S. Naval Shipyard 
Annex, South Boston, MA, noted no defects.  In a summary of 
pertinent and interval history, it was noted that the veteran 
had passed kidney stones in January 1946, had been 
asymptomatic since that time, and had been qualified for full 
duty since January 15, 1946.  The veteran was honorably 
discharged from the U.S. Naval Reserve on December 28, 1954, 
with a notation that he was not present for physical 
examination at the time of his discharge.

Following the veteran's radical retropubic prostatectomy at 
the Lahey Clinic in March 1990, it was noted in a hospital 
discharge summary that the veteran had been admitted to the 
gastrointestinal service in November 1989 for colonic polyps 
and complaining of some pelvic pain, urinary frequency, and 
urgency.  His chief complaint at that time was prostate 
carcinoma, his prostatic specific antigen (PSA) had been 
elevated, and he underwent trans-rectal ultrasound and biopsy 
of his prostate, which had been positive for an 
adenocarcinoma Gleason Grade VIII/X on the right side.  A 
computerized tomography (CT) scan was obtained in November 
1989 and showed no pelvic lymphadenopathy, but did show 
bilateral renal masses and an arteriogram showed these masses 
to be benign.  The discharge summary prepared in March 1990 
noted the veteran's medical history of colonic polyps, 
ureteral calculi, hemorrhoids, and status post-right inguinal 
hernia repair.  

Physical examination of the veteran at the Lahey Clinic in 
March 1990 showed a well developed, well nourished male in no 
acute distress.  The veteran's abdomen was soft and non-
tender without hepatosplenomegaly or masses and there was no 
costovertebral angle tenderness.  Genitourinary examination 
revealed an uncircumcised male with normally descended 
testicles.  Rectal examination revealed a rock hard right 
lobe of the prostate.  The veteran underwent a radical 
retropubic prostatectomy and pelvic lymph node dissection 
(discussed below) because, at the time of this operation in 
March 1990, it was felt that the veteran's tumor probably 
extended outside the prostatic capsule and probably into the 
seminal vesicles.  Postoperative pathology confirmed that the 
veteran's lymph nodes were negative, but there was an 
extensive and diffuse infiltrating Gleason XIII/X 
adenocarcinoma of the prostate that was extracapsular and as 
well as invading the seminal vesicles bilaterally.  The 
veteran's urine output remained excellent throughout his 
postoperative course and, at the time of his discharge, his 
urine was clear.  The veteran was discharged with a Foley 
catheter in place for removal approximately 10-14 days after 
surgery.  The discharge diagnosis was Stage C adenocarcinoma 
of the prostate.  

In the pathology report that accompanied the report of the 
veteran's radical prostatectomy and lymph node dissection in 
March 1990, the pathologist noted that a tumor had not been 
found either in frozen and non-frozen sections of four of the 
veteran's left obturator lymph nodes or in frozen and non-
frozen sections of one of the veteran's right obturator lymph 
nodes that had been reviewed.  An extensive and diffusely 
infiltrating, poorly differentiated adenocarcinoma of the 
prostate (Gleason grade 8) was found in the left seminal 
vesicle and prostate samples reviewed.  This tumor 
extensively invaded the prostatic capsule with periprostatic 
spread to the soft tissue and the seminal vesicles 
bilaterally.  Vascular invasion was present and there was 
incidental "senile" amyloidosis of the seminal vesicles.  
This pathology report included a pre-operative diagnosis of 
prostatic cancer, but no post-operative diagnosis.

The operative report of the veteran's bilateral pelvic 
lymphadenectomy and radical retropubic prostatectomy in March 
1990, noted that the veteran had presented with frequency, 
dysuria, and painful urination with pelvic discomfort and had 
been worked up by the gastrointestinal service (as noted 
above).  It was noted that the veteran had a medical history 
of colonic polyps and hemorrhoids, elevated PSA, and negative 
results from previously conducted bone and CT scans.  It was 
noted that there were no complications resulting from the 
surgical procedures performed on the veteran.  Finally, the 
preoperative diagnosis was Stage II Prostate carcinoma and 
the postoperative diagnosis was probable stage C prostate 
carcinoma.

On May 30, 1990, the veteran was admitted to the Lahey Clinic 
for a bilateral orchiectomy (or removal of the testes).  At 
that time, the examiner noted that the veteran's PSA had 
continued to rise and that he had developed constipation with 
perineal pain.  The veteran also had been seen for lumbar 
stenosis (or narrowing).  The examiner noted that the veteran 
was status post radical retropubic prostatectomy, pathology 
on the bilateral testis specimen had showed capsular 
penetration in multiple areas, and the tumor had been high 
Gleason grade.  In view of the veteran's rising PSA, an 
orchiectomy for hormonal therapy to his prostate was 
undertaken to help reduce his pain and the veteran tolerated 
this procedure well.  The pre- and post-operative diagnosis 
was adenocarcinoma of the prostate, stage C.  The pathology 
report that accompanied the report of the veteran's bilateral 
orchiectomy dated June 1, 1990, also contained a final 
diagnosis of testicles with mild atrophy.

The veteran was seen again at the Lahey Clinic in June 1991 
for cystoscopy and an injection of collagen into the bladder 
neck and urethra.  At that time, the veteran complained of 
persistent stress urinary incontinence.  The examiner noted 
that the veteran had undergone radical retropubic 
prostatectomy in the past.  During the procedure, the surgeon 
noted that the anterior urethra was normal and there were 
mild trabeculations to the bladder with normal appearing 
ureteral orifices.  The pre- and post-operative diagnosis was 
stress urinary incontinence and status post radical 
retropubic prostatectomy.  

The veteran returned to the Lahey Clinic in September 1991 
for a second injection.  The examiner noted that the veteran 
was 1 1/2 years status post radical retropubic prostatectomy 
for stage C prostate carcinoma and that the veteran suffered 
from stress incontinence and was status post injection of 
collagen into his bladder neck in June 1991.  The veteran had 
returned for a second injection because he had had minimal 
effects from the first injection.  During the procedure, it 
was noted that cystoscopy of the bladder was normal with 
normal orifices.  The pre- and post-operative diagnosis was 
status post radical retropubic prostatectomy and stress 
incontinence.

The veteran was next seen at the Lahey Clinic for placement 
of an artificial urinary sphincter (AUS) in September 1998, 
the results of which were contained in an operative report 
and a discharge summary.  At that time, the examiner noted in 
the operative report that the indications for this procedure 
were, among other things, the veteran's post-prostatectomy 
incontinence, bilateral orchiectomy, and attempted injections 
of the bladder neck.  The examiner also noted that the 
injections had not helped the veteran's incontinence and that 
he currently wore diapers.  The pre- and post-operative 
diagnosis on the operative report was prostate cancer and 
urinary incontinence.  The report indicated that there were 
no complications from the procedure.  

The discharge summary that accompanied the operative report 
for the placement of the veteran's AUS at the Lahey Clinic in 
September 1998 noted that the veteran's past medical history 
was significant for bilateral pelvic lymph node dissection 
with radical retropubic prostatectomy, status post 
orchiectomy, cystoscopy with collagen implant, and status 
post cystoscopy injection.  Physical examination showed that 
the veteran was in no acute distress and his abdomen was in 
no acute distress.  Genitourinary examination showed a normal 
phallus and no testicles.  The discharge summary noted that 
the veteran's urine was clear post-operatively, and that the 
veteran would have urinary incontinence for six to eight 
weeks until the AUS was activated.  The pre-operative 
diagnosis was prostate carcinoma with urinary incontinence 
and the post-operative diagnosis was AMS sphincter placement 
about the urinary sphincter.

An inter-operative consultation was obtained at the Lahey 
Clinic in March 1999, at which time the veteran presented 
with an incarcerated left inguinal hernia.  The examiner 
noted that the veteran was status post radical retropubic 
prostatectomy with radiation therapy and had urinary 
incontinence with a urinary sphincter in place.  According to 
the examiner, the consultation was necessary because the 
reservoir for the sphincter had eroded with the hernia into 
the inguinal canal.  After the sphincter was deactivated, the 
veteran had a Foley catheter placed and the hernia repaired.  
The examiner's assessment was erosion to the internal canal 
of the reservoir for the sphincter.  

The veteran was seen on subsequent occasions for follow-up to 
the placement of the AUS in May 1999, June 1999, and in 
February 2000.  The examiner noted in May 1999 that the 
veteran was 10 days status post inguinal hernia repair and 
insertion of reservoir.  A procedure was accomplished whereby 
a catheter was inserted and the AUS was deactivated.  
Cystoscopy showed that the sphincter opened.  The examiner's 
plan was to leave the catheter out and the sphincter 
deactivated.  In June 1999, the examiner noted that the 
veteran had not used the AUS since the earlier hernia repair 
in March.  The examiner noted that the veteran was gaining 
strength and upper body mobility through physical therapy, 
but that the veteran wanted to wait until September to 
reactivate the sphincter.  In February 2000, the examiner 
noted that the veteran had had difficulty controlling the AUS 
and that it had been left deactivated.  Physical examination 
at that time showed no change appearing in the veteran's 
external genitalia and that the control device was palpable 
in his left hemiscrotum.  The examiner discussed with the 
veteran his difficulty controlling the AUS, given his carpal 
tunnel bilateral hand weakness, and the examiner noted that 
he would hold off on activating the veteran's AUS.  The 
examiner noted that he would allow the veteran to wear pads 
to deal with his incontinence.  The examiner also noted that, 
although there was an AUS in place, since his left inguinal 
hernia repair, the veteran had been unable to use the AUS and 
that he had been in acute incontinence on two occasions.  

The veteran's most recent VA examination (a contract 
examination conducted by QTC Medical Services) was 
accomplished in August 2000.  The examiner noted that the 
veteran presented at that time for an assessment of his 
urinary condition and that the veteran's medical records had 
been reviewed while preparing the examination report.  The 
veteran related a medical history that included the 
development of a renal calculus in 1944 while in service 
which, after conservative management failed, was extracted by 
cystoscopy in 1945.  The veteran stated to the examiner that 
he had had no problem with renal calculi since service.  The 
veteran also reported a medical history that included the 
1989 prostate cancer diagnosis, bilateral orchiectomy, 
prostatectomy, and that he had been incontinent since that 
time (all noted above).  The veteran reported the insertion 
of a mechanical urinary sphincter in an attempt to control 
his urinary incontinence (also noted above), but this had 
been unsuccessful.  The examiner noted that the veteran was 
completely incontinent of urine at the time of this 
examination, wore an adult diaper all the time, and had 
developed local dermatitis around his genital area as a 
result of his incontinence.  The veteran reported that he had 
suffered two recent strokes which required his wife to help 
with his self care and that he did not exercise regularly due 
to his debility.  The examiner noted that the veteran's 
medical history included, among other things, a diagnosis of 
post left inguinal hernia repair.  

Physical examination in August 2000 revealed that the veteran 
was well developed and nourished.  Examination of the 
veteran's abdomen revealed that he was anicteric (or not 
jaundiced) with a midline, suprapubic, and very faint left 
inguinal well-healed surgical scars, normal bowel sounds, and 
no superficial venous distention, ascites, masses, 
organomegaly, or tenderness noted.  Genital examination noted 
general dermatitis in the genital area, an uncircumcised 
penis with no deformity, and an empty scrotum with absent 
testicles.  Rectal examination revealed no prostatic tissues.  
The examiner stated that he was unable to perform a 
urinalysis due to the veteran's being incontinent, although 
the veteran's complete blood chemistry (CBC) revealed a mild 
non-specific anemia and some minor abnormalities.  The 
diagnosis was that the veteran suffered from urinary 
incontinence as a result of the surgical prostatectomy 
procedure performed for his prostate cancer.  According to 
the examiner, the veteran's current disability was primarily 
due to his two recent strokes.  

Based on the medical evidence outlined above, the RO denied 
the veteran's claim of entitlement to service connection for 
urinary incontinence (claimed as urinary disorder secondary 
to kidney stones) in October 2000.  

In his substantive appeal filed with the RO in August 2001, 
the veteran stated that, because most of his in-service 
examinations had been performed without flexible tubes, they 
had most likely damaged his kidneys and urinary canal.  The 
veteran also stated that, after his radical prostate surgery 
in 1990, it was determined that spots on his kidneys were not 
cancer but scar tissue probably from the procedures that had 
been performed on the veteran while in service.  He stated 
that, if the kidney scarring from his in-service procedures 
had not appeared, he would not have been in his current 
position.

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  A chronic disease will be 
considered to have been incurred in service when manifested 
to a degree of 10 percent or more within 1 year from the date 
of separation from active service.  See 38 C.F.R. § 3.307 
(2002).  Calculi of the kidney, bladder, or gall bladder 
shall be considered a chronic disease within the meaning of 
38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 (2002).  

Taking into account all of the evidence listed above, the 
Board finds that the veteran is not entitled to service 
connection for a chronic genitourinary disorder, to include 
urinary incontinence.  As noted above, a review of the 
veteran's service medical records demonstrates that all of 
his well-documented problems with kidney stones (or renal 
calculi) were resolved successfully following treatment in 
service.  It was noted in January 1945 that the veteran's 
repeated attacks of pain caused by kidney stones had been 
treated successfully with cystoscopy which resulted in total 
relief after each of these attacks.  Specifically, although 
the veteran's service medical records include multiple in-
service treatments for renal calculi, the Medical Survey 
Board concluded in January 1946 that the veteran suffered 
from no disease.  Further, physical examination of the 
veteran accomplished at the time of his release from active 
duty in August 1946 was negative for any defects other than 
external hemorrhoids and physical examination in November 
1950 also noted no defects.

At no time during the veteran's treatment at the Lahey 
Clinic, beginning in 1989, for, among other things, prostate 
cancer and urinary incontinence, was a diagnosis made linking 
the veteran's current disabilities (including his urinary 
incontinence) to service.  Further, all of the Lahey Clinic 
examiners who saw the veteran for his recent urinary problems 
noted the veteran's in-service history of problems stemming 
from renal calculi and diagnosed conditions other than a link 
between the veteran's in-service medical problems and post-
service disabilities.  In fact, there were no complications 
from the veteran's bilateral pelvic lymphadenectomy and 
radical retropubic prostatectomy noted immediately following 
these procedures in March 1990.  Most importantly, the 
veteran's most recent VA examination (by contract) in August 
2000 developed specific medical evidence linking his current 
disability to a series of two strokes and not to any in-
service medical problems.  The veteran himself admitted to 
the VA examiner (by contract) that he had had no problem with 
renal calculi (or kidney stones) since service.  Further, the 
VA examiner (by contract) concluded that the veteran's 
current urinary incontinence was a result of the veteran's 
prostate surgery in 1989, which had occurred more than 40 
years after his active service.  

With respect to the veteran's assertion of a link between his 
well-documented in-service problems with kidney stones and 
his post-service prostate cancer surgery and resulting 
urinary incontinence it is pointed out that, as a layman 
without proper medical training and expertise, the veteran is 
not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  Therefore, the Board cannot assign any probative 
value to the veteran's lay assertions that his urinary 
incontinence was incurred in service.

In conclusion, the Board notes that it is sympathetic to the 
veteran's continuing medical problems.  However, because the 
medical evidence of record does not suggest a relationship 
between the veteran's current urinary incontinence and his 
active service, the Board denies the veteran's claim of 
entitlement to service connection for a chronic genitourinary 
disorder, to include urinary incontinence.

As a final point, the Board notes that, although the RO 
denied this claim as not well grounded, the VCAA has 
eliminated the well-grounded requirement.  However, the Board 
finds that there is no prejudice to the veteran in the Board 
considering this claim on the merits in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1995); 57 Fed. 
Reg. 49747, VAOGCPREC 16-92 (O.G.C. Prec. 16-92) (1992).  As 
noted above, the duties to notify and assist the veteran in 
developing the evidence to support the claim has been met, 
and under either theory, the claim is being denied because, 
after providing the veteran a QTC examination in August 2000, 
there still remains a lack of a nexus between any current 
genitourinary disorder, to include urinary incontinence, and 
the veteran's active military service.  Therefore, given the 
particular facts of this case, the Board determines that 
there is no reasonable possibility that any further 
assistance would aid in substantiating the claim.  38 
U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002).  Accordingly, 
the appeal is denied.

ORDER

Entitlement to service connection for a chronic genitourinary 
disorder, to include urinary incontinence, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

